EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claims 5 and 14, line 2, “elasticity that the” has been changed to –elasticity than the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The closest art is considered to be Pazan (US 9446288). Pazan teaches: a portable (Col. 29, Lns. 25- 26, while the invention is shown and described as being part of a portable device) lower limb (Col. 1, Lns. 47- 48, Somatosensory input from the lower limb has long been recognized as an important source of sensory information) therapy device (10, Fig. 1, shows therapeutic device; Col. 5, Lns. 24- 26, The device 10 can be utilized for exercise and/or therapeutic rehabilitation of a user), comprising: a support base (100, Fig. 1, shows base- acts as a support base; Col. 5, Lns. 26- 27, the exercise device 10 generally includes a base 100), having an exterior surface (206, Fig. 1, shows platform- acts as an exterior surface) and an interior surface (200, Fig. 1, shows foot receptacle- acts as an interior surface), wherein the interior surface is operative to receive a foot of a user (Col. 5, Lns, 32- 33, The foot receptacle 200 receives the user's foot and allows the user to rotate his/her foot); wherein the support base (100, Fig. 1, shows base- acts as a support base) includes a proximal edge (130, Fig. 1, shows the heel section- acts as a proximal edge), and a distal edge (110, Fig. 1, shows front section- acts as a distal edge; Col. 5, Lns. 42- 44, The base 100 has a front or toe section 110, a mid-section 120 and a rear or heel section 130). However, Pazan fails to teach the exterior surface of a support base includes at least one smooth exterior surface which enables the
support base to slide on a smooth surface or the detailed closed force transfer system integral with the support base as claimed in all independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784